Case 1-Ly-45000-cec DOC Zl FileadO//Od/ily Entered O7/O2/19 15i4lisl

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

BROOKLYN DIVISION

IN RE CHAPTER 13

JOY TAYLOR-SIMMONS, CASE NO. 1-19-43658-cec
DEBTOR.

 

OBJECTION TO CONFIRMATION

 

Barbara Dunleavy, Esq., an attorney admitted to practice in this Court, affirms the
following under penalty of perjury:

1, I am an associate with Shapiro, DiCaro & Barak, LLC, attorney for Nationstar
Mortgage LLC d/b/a Mr. Cooper as Servicer for The Bank of New York Mellon F/K/A The
Bank of New York as successor in interest to JP Morgan Chase Bank, N.A. as Trustee for
Structured Asset Mortgage Investments II Inc. Mortgage Pass-Through Certificates Series 2006-
ARI (“Secured Creditor”), and am familiar with the facts and circumstances surrounding this
matter.

2. Secured Creditor holds a mortgage on the Debtor’s real property known as 30
Harman Street, Brooklyn, NY 11221 (“Property”).

3. Secured Creditor will be filing a Proof of Claim for pre-petition mortgage arrears
in the approximate amount of $595,667.56. Debtor’s proposed Chapter 13 Plan (“Plan”) makes
no provision for the mortgage arrears in violation of Bankruptcy Code Section 1325(a)(5)(B)(ii).

4, The Plan requests participation in the Loss Mitigation Program in order to resolve
the outstanding pre-petition mortgage arrears. However, the outcome of loss mitigation is
inherently uncertain. As such, the Plan fails to address the possibility that Debtor will not obtain
a fully executed final mortgage modification that recapitalizes the outstanding arrears or that

such a modification may have different terms than those provided for in the Plan.
Case 1-1l¥-436000-cec Docdl Filed O//O2/19 Entered O//O2/19 13°41'31

5. The Plan does not provide for the making of the regular monthly note and
mortgage payments by Debtor as required by 11 U.S.C. § 1322(b)(5).
6. The Plan is not adequately funded. The plan does not contain funds sufficient to

pay Secured Creditor’s pre-petition mortgage arrearages in full as required by 11 U.S.C. § 1325
(a)(5)(B)(ii).

WHEREFORE, the undersigned respectfully requests the Debtor to amend their Chapter
13 Plan to reflect the proper mortgage arrears, provide or the making of the regular monthly note
and mortgage payments, and address the feasibility of the concerned Plan as specified earlier or,
in the absence of an amendment to the Plan, the undersigned respectfully requests an Order of
this Court denying confirmation of Debtor’s Chapter 13 Plan pursuant to Bankruptcy Code
Section 1325 and such other and further relief as may be just and proper.
Dated: July 2, 2019

/s/Barbara Dunleavy
Barbara Dunleavy
Bankruptcy Attorney
Shapiro, DiCaro & Barak, LLC
Attorneys for Nationstar Mortgage LLC d/b/a Mr.
Cooper as Servicer for The Bank of New York
Mellon F/K/A The Bank of New York as successor in
interest to JP Morgan Chase Bank, N.A. as Trustee
for Structured Asset Mortgage Investments II Inc.
Mortgage Pass-Through Certificates Series 2006-
ARI
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747
Telephone: (631) 844-9611
Fax: (631) 844-9525
Case 1-19-436050-cec Doc2dl Filed O//O2/19 Entered O//O2/19 13'41°31

SHAPIRO, DICARO & BARAK, LLC

Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper
as Servicer for The Bank of New York Mellon F/K/A The
Bank of New York as successor in interest to JP Morgan
Chase Bank, N.A. as Trustee for Structured Asset
Mortgage Investments IT Inc. Mortgage Pass-Through
Certificates Series 2006-ARI

One Huntington Quadrangle, Suite 3N05

Melville, NY 11747

Telephone: (631) 844-9611, Fax: (631) 844-9525
Barbara Dunleavy

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

BROOKLYN DIVISION
IN RE CHAPTER 13
JOY TAYLOR-SIMMONS, CASE NO. 1-19-43658-cec
DEBTOR.
AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK _)
)ss:

COUNTY OF MONROE _ )
I, Lora Mosher, being sworn, say, I am not a party to this action; I am over 18 years of

age, I reside in Rochester, New York.

On, \ J ly Z , 2019 I served the within Objection to Confirmation upon:

TO: Debtor Appearing Pro Se
Joy Taylor-Simmons
447 Saratoga Avenue
Brooklyn, NY 11233

Trustee

Michael J. Macco

2950 Express Drive South
Suite 109

Islandia, NY 11749

11-012964
Case 1-1l¥-436000-cec Docdl Filed O//O2/19 Entered O//O2/19 13°41'31

U.S. Trustee

U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

at the addresses designated by the foregoing individuals for that purpose by depositing a true

copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under

the exclusive care and custody of the United States Postal Service within the State of New York.

Date. \\ ly 2, 2019

yor fo belore rt
_£._ dayof htc i , 2019

 

a ae
ce Public
KAT RIN’ Sona ase York
uote
notary PEP, ro = Coun oe

earn
co omissiO" ee

Laure

Lora Mosher

Bankruptcy Assistant

Shapiro, DiCaro & Barak, LLC
Attorneys for Nationstar Mortgage LLC
d/b/a Mr. Cooper as Servicer for The Bank
of New York Mellon F/K/A The Bank of
New York as successor in interest to JP
Morgan Chase Bank, N.A. as Trustee for
Structured Asset Mortgage Investments II
Inc. Mortgage Pass-Through Certificates
Series 2006-AR1

175 Mile Crossing Boulevard

Rochester, New York 14624

Telephone: (585) 247-9000

Fax: (585) 247-7380

 
